Rule 497(e) File Nos. 33-73832 and 811-8268 FOR SHAREHOLDERS OF FIRSTHAND TECHNOLOGY VALUE FUND Supplement dated January 8, 2010 to Prospectus dated April 30, 2009 For Shareholders of Firsthand Technology Value Fund For the last few years, securities of private companies have composed a high percentage of the Fund’s portfolio.These private companies are not publicly traded, and their securities are also referred to as “illiquid.” During 2009, illiquid securities, as a percentage of the Fund’s net assets, declined substantially. As of December 31, 2009, the Fund’s illiquid percentage stood at 26.80%. The table below shows the Fund’s illiquid percentage as of the end of each calendar quarter over the past two years. Calendar Quarter Illiquid Securities as a Percentage of Net Assets Total Value of Illiquid Holdings Q1’08 20.00% $58,144,764 Q2’08 21.98% $64,595,587 Q3’08 34.72% $90,376,915 Q4’08 38.92% $64,602,928 Q1’09 35.42% $56,863,645 Q2’09 31.74% $53,712,167 Q3’09 25.40% $47,746,982 Q4’09 26.80% $47,656,577 Several factors contributed to the decline in the Fund’s illiquid percentage in recent months, including the general appreciation of the Fund’s public company holdings and depreciation of the Fund’s illiquid holdings. The Fund’s largest private company holdings continue to be SoloPower, Inc. and Silicon Genesis Corporation.
